        Case 2:16-cv-00280-SWS Document 280 Filed 10/23/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF WYOMING                        PH2.-S0

STATE OF WYOMING and STATE OF MONTANA,

       Petitioners,

STATE OF NORTH DAKOTA and
STATE OF TEXAS,

       Intervenor-Petitioners,

vs.                                                     Case No. 2:16-CV-0285-SWS
                                                               (Lead Case)
UNITED STATES DEPARTMENT OF THE
INTERIOR,etal.

       Respondents,

WYOMING OUTDOOR COUNCIL,et al.;
EARTHWORKS;STATE OF CALIFORNIA and
STATE OF NEW MEXICO,

       Intervenor-Respondents.



WESTEim ENERGY ALLIANCE,and the
INDEPENDENT PETROLEUM
ASSOCIATION OF AMERICA,

       Petitioners,

vs.                                                     Case No. 2:16-CV-0280-SWS


SALLY JEWELL,in her official capacity as
Secretary ofthe United States Department ofthe
Interior; and BUREAU OF LAND
MANAGEMENT,

       Respondents.


                                          JUDGMENT
        Case 2:16-cv-00280-SWS Document 280 Filed 10/23/20 Page 2 of 2




       These matters having come before the Court on the Petitionsfor Review ofFinal Agency

Action filed separately in each of these consolidated actions, and the Court having considered the

issues and rendered a decision vacating the challenged provisions of the Waste Prevention Rule

{see ECF No. 284),

       IT IS HEREBY ORDERED AND ADJUGED that Judgment is entered in favor of

Petitioners.




       DATED this 2^          day of October, 2020.




                                                 )TT W. SKAVDAHL
                                             UNITED STATES DISTRICT JUDGE
